United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     November 26, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                 No. 02-40862
                               Summary Calendar


                       UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                                     versus

          ROLANDO JESUS ARAMBUL; ABELARDO ANDAVERDE-GONZALEZ
         aka Abelardo De Verde-Gonzalez,

                                          Defendants-Appellants.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. B-02-CR-5-4
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rolando Jesus Arambul and Abelardo Andaverde-Gonzalez were

convicted of conspiracy to possess with intent to distribute more

than 1,000 kilograms of marijuana, and with aiding and abetting

possession     with   intent    to    distribute   3,961.4   kilograms      of

marijuana, all in violation of 21 U.S.C. §§ 846, 841(a)(1) and

(b)(1)(A); 18 U.S.C. § 2.        Arambul was sentenced to 210 months in

prison and a five-year term of supervised release.           Andaverde was

sentenced to 168 months of imprisonment and a five-year term of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-40862
                                    -2-

supervised release.      Both Arambul and Andaverde filed timely

notices of appeal.

     Arambul   argues   only    that   21   U.S.C.   §   841   is   facially

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000), because the statute’s structure treats drug types and

quantities as sentencing factors.           Arambul concedes that his

argument is foreclosed by United States v. Slaughter, 238 F.3d 580,

582 (5th Cir. 2000), but he raises the issue in order to preserve

it for possible Supreme Court review.

     Andaverde argues that there was insufficient evidence to

support his convictions.   There was evidence that Andaverde helped

to unload a U-Haul truck full of marijuana into a vacant stash

house and that the marijuana was stacked floor to ceiling and wall

to wall in a bedroom.      There was also evidence that Andaverde

helped to unpackage some of the marijuana from the nylon flour

sacks in which it was contained and that, of all the participants

arrested, Andaverde’s clothes were the dirtiest from the white

flour from the nylon sacks.       Viewing this evidence in the light

most favorable to the verdict, there was sufficient evidence to

support Andaverde’s convictions.        See United States v. Alix, 86

F.3d 429, 436 (5th Cir. 1996); United States v. Lopez,74 F.3d 575,

577 (5th Cir. 1996); United States v. Fierro, 38 F.3d 761, 768 (5th

Cir. 1994); United States v. Bermea, 30 F.3d 1539, 1551 (5th Cir.

1994); United States v. Lopez, 979 F.2d 1024, 1031 (5th Cir. 1992).
                           No. 02-40862
                                -3-

     Andaverde   also   argues   that   the    district   court   erred

in refusing to assign him a mitigating role in the offense.

However, Andaverde has not met his burden of showing that the

district court clearly erred in determining that he did not play a

minor or minimal role in the offense.   See United States v. Zuniga,

18   F.3d   1254,   1261    (5th    Cir.      1994);   United     States

v. Nevarez-Arreola, 885 F.2d 243, 245 (5th Cir. 1989).

     AFFIRMED.